Name: Commission Regulation (EC) No 2319/2001 of 29 November 2001 fixing the definitive aid on certain grain legumes for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|32001R2319Commission Regulation (EC) No 2319/2001 of 29 November 2001 fixing the definitive aid on certain grain legumes for the 2001/02 marketing year Official Journal L 313 , 30/11/2001 P. 0012 - 0012Commission Regulation (EC) No 2319/2001of 29 November 2001fixing the definitive aid on certain grain legumes for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes(1), as last amended by Council Regulation (EC) No 811/2000(2), and in particular Article 6 thereof,Whereas:(1) Article 6(1) of Regulation (EC) No 1577/96 provides that the Commission is to determine the overrun in the maximum guaranteed area and to fix the definitive aid for the marketing year in question. Article 3 of this Regulation divides the maximum guaranteed area between lentils and chickpeas, on the one hand, and vetches, on the other hand, allowing the unused balance of one maximum guaranteed area to be reallocated to the other maximum guaranteed area before an overrun is determined.(2) The maximum guaranteed area for lentils and chickpeas referred to in Article 3 of Regulation (EC) No 1577/96 was not exceeded in 2001/02, whereas the maximum guaranteed area for vetches, increased by the unused balance of the maximum guaranteed area for lentils and chickpeas, was exceeded by 2,49 % in 2001/02. The aid provided for in Article 2(2) of Regulation (EC) No 1577/96 should be reduced proportionately for vetches for the marketing year in question.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The definitive aid for certain grain legumes for the 2001/02 marketing year shall be EUR 181,00 per hectare for lentils and chickpeas and EUR 176,60 per hectare for vetches.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 206, 16.8.1996, p. 4.(2) OJ L 100, 17.4.2000, p. 1.